Citation Nr: 0807567	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for injuries resulting 
from willful misconduct.  


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1953 to April 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination, dated in November 
2005, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The application to reopen the claim of service connection for 
injuries resulting from willful misconduct is deferred as it 
is inextricably intertwined with a claim of clear and 
unmistakable error with a prior RO decision, dated in March 
1956, and the claim for de novo review based on liberalizing 
law.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

As indicated above, the veteran's attorney has raised a new 
claim, based on liberalizing legislation, for service 
connection for residuals of injuries resulting from willful 
misconduct and a claim of clear and unmistakable error in 
rating decision by the RO decision, dated in March 1956, 
which determined the veteran's injuries were due to willful 
misconduct.  

The RO addressed clear and unmistakable error in rating 
decision by the RO decision, dated in March 1956, in the 
supplemental statement of the case, dated in April 2006, as a 
contention, but a summary of the applicable law was not 
provided. 



Accordingly, the case is REMANDED for additional procedural 
development.

1. Ask counsel to provide legal authority 
to support her argument that there was a 
liberalizing change in the law, 
pertaining to willful misconduct in about 
1980.  The Board notes that the 
provision, pertaining to a mere technical 
violation of police regulations or 
ordinances as not constituting willful 
misconduct, was in effect at the time of 
the rating decision in March 1956 under 
then 38 C.F.R. § 3.65.  In 1961, 
38 C.F.R. § 3.65 was recodified with the 
same provision as 3.1 (n) (1962), and 
essentially has remained unchanged since 
1956 and currently. 

2. Adjudicate the claim of clear and 
unmistakable error in the rating 
decision, dated in March 1956, which 
determined the veteran's injuries were 
due to willful misconduct. 

3. If any benefit sought is denied, 
furnish the veteran and counsel a 
supplemental statement of the case and 
return the case to the Board.
    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

